DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/29/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/29/2021. In particular, original Claims 1, 16, and 20 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10-11, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Szigethy et al (US 2015/0236279).

Regarding claim 1, Szigethy et al discloses a compound with the formula M(LA)x(LB)y(LC)z, where x is an integer [1-3]’ y and z are integers [0-2] such that x+y+z is the A corresponds to the recited ligand LA and is given as (Abstract and [0016]):

    PNG
    media_image1.png
    398
    423
    media_image1.png
    Greyscale
,
where Z1-Z6 are C or N ([0022]); R1 and R3 are H ([0029]); and the groups R2 and R4 are alkenyl groups and may combine to form a ring ([0028] and [0030]). The reference defines “alkenyl” as containing two (2) to fifteen (15) carbon atoms ([0053]). When R2 and R4 are C2 alkenyls that fuse to form a ring, a fused benzene ring is from at Z5-C. 
Thus, the reference discloses a compound comprising the recited first ligand LA, given by Formula (I), i.e.

    PNG
    media_image2.png
    664
    644
    media_image2.png
    Greyscale
,
1-X3 are C; X4-X7 are C; X9-X10 are C; and X8 is N.  Thus, one (1) pair, i.e. X6-X7, is given by C-C, where the disclosed groups R2 and R4 fuse to form a benzene ring. Thus, the compound of the reference meets condition two (2) of the claims, where X6 and X7 are joined to form Formula (III) of the claims, i.e.

    PNG
    media_image3.png
    328
    217
    media_image3.png
    Greyscale
.
The recited groups RA, RB, RC, and RE are given by R in the reference and are H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 10, Szigethy et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound with the formula M(LA)x(LB)y(LC)z, where x is an integer [1-3] and y and z are integers [0-2]. The reference discloses that LB is a bidentate ligand (Page 9 – ligand LB1 – LB12).

B is given as (Page 9 – LB1):

    PNG
    media_image4.png
    144
    100
    media_image4.png
    Greyscale
,
corresponding to the recited ligand:

    PNG
    media_image5.png
    182
    83
    media_image5.png
    Greyscale
,
where Y1-Y8 are C and Ra and Rb are H.

Regarding claim 13, Szigethy et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is Pt and the ligand LB is given as ([0080] and Page 9 – LB1):

    PNG
    media_image4.png
    144
    100
    media_image4.png
    Greyscale
.
Thus, the reference discloses a compound given by recited Formula (B), i.e.

    PNG
    media_image6.png
    254
    415
    media_image6.png
    Greyscale
,
where m2 is one (1) and L2 is direct bond; the recited integers m1 and m3 are zero (0). The recited ring E is a 6-membered carbocyclic ring and recited ring F is a heterocyclic ring.

Claims 1-12, 16-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stoessel et al (US 2019/0241591).

Regarding claim 1, Stoessel et al discloses a compound with the formula Ir(L)n(L’)m, where n is an integer [1-3] and m is an integer [0-4] (Abstract, [0026], and [0029]-[0030]). The substructure M(L)n is given as ([0032] – Formula (2)):

    PNG
    media_image7.png
    113
    157
    media_image7.png
    Greyscale
.
This substructure is exemplified as ([0073] – L-10):

    PNG
    media_image8.png
    259
    278
    media_image8.png
    Greyscale
,
where “*” denotes the position that the ligand coordinates to the metal M ([0051]). The group X is CR or N with the proviso that not more than two (2) X per cycle are N ([0052]). The group R is H ([0036]) and R1 is H and two (2) radicals R1 come together to form a ring system ([0037]). Paragraph [0040] discloses that ring system is an aromatic ring and is exemplified as benzene ([0044]). 
Thus, the reference discloses a compound comprising the recited first ligand LA, given by Formula (I), i.e.

    PNG
    media_image2.png
    664
    644
    media_image2.png
    Greyscale
,
where X1-X3 are C or N and one (1) of X1-X3 may be N; X4-X7 are C; and X8-X10 are C or N, where one (1) of X8-X10 may be N.  Thus, one (1) pair, i.e. X6-X7, are given by CR1-CR1, where the groups R1 form a benzene ring. Thus, the compound of the reference meets condition two (2) of the claims, where X6 and X7 are joined to form Formula (III) of the claims, i.e.

    PNG
    media_image3.png
    328
    217
    media_image3.png
    Greyscale

The recited groups RA, RB, RC, and RE are given by R in the reference and are H. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RA, RB, RC, and RE are H. Furthermore, given that the claims do not require the recited groups R and R’, the reference discloses the compound of the present claims.

Regarding claim 3, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the recited groups X1 to X10 are C.

1-X3 are C or N and one (1) of X1-X3 may be N; X4-X7 are C; and X8-X10 are C or N, where one (1) of X8-X10 may be N. 

Regarding claim 5, Stoessel et al teaches all the claim limitations as set forth above. From the discussion above, the recited group M is Ir.

Regarding claim 6, Stoessel et al teaches all the claim limitations as set forth above. Given that the claims do not require the recited group RD, the reference discloses the compound of the present claims.

Regarding claim 7, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the recited pair X6-X7 is C-C and is joined to a structure given by recited Formula (III).

Regarding claim 8, Stoessel et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited ligand LA as:

    PNG
    media_image9.png
    520
    510
    media_image9.png
    Greyscale
.

A as:

    PNG
    media_image10.png
    424
    379
    media_image10.png
    Greyscale
,
where R1, R2, and R3 are H; and X2 and X3 are C.  Thus the reference discloses ligand VII-LAi, where i is 235.

Regarding claim 10, Stoessel et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound with the formula M(LA)x(LB)y(LC)z, where x is three (3); and y and z are zero (0). Alternatively, From the discussion above, the reference discloses a compound of formula M(LA)x(LB)y. The recited ligand LB corresponds to the ligand L’ of the reference which is discloses as a bidentate ligand ([0028] and [0202]).

Regarding claim 11, Stoessel et al teaches all the claim limitations as set forth above.  Given that the claims do no required ligand LB or LC, and only require ligand LA, the reference discloses the compound of the present claims.

Regarding claim 12, Stoessel et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound with the formula M(LAi-F)3.

Regarding claim 16, Stoessel et al discloses an organic electroluminescent device, i.e. an organic light emitting device comprising an anode and a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0277]-[0278]). The organic layer comprises a compound with the formula Ir(L)n(L’)m, where n is an integer [1-3] and m is [0-4] (Abstract, [0026], [0029]-[0030], and [0277]). The substructure M(L)n is given as ([0032] – Formula (2)):

    PNG
    media_image7.png
    113
    157
    media_image7.png
    Greyscale
.
This substructure is exemplified as ([0073] – L-10):

    PNG
    media_image8.png
    259
    278
    media_image8.png
    Greyscale
,
where “*” denotes the position that the ligand coordinates to the metal M ([0051]). The group X is CR or N with the proviso that not more than two (2) X per cycle are N ([0052]). The group R is H ([0036]) and R1 is H and two (2) radicals R1 come together to form a ring system ([0037]). Paragraph [0040] discloses that ring system is an aromatic ring and is exemplified as benzene ([0044]). 
Thus, the reference discloses a compound comprising the recited first ligand LA, given by Formula (I), i.e.

    PNG
    media_image2.png
    664
    644
    media_image2.png
    Greyscale
,
where X1-X3 are C or N and one (1) of X1-X3 may be N; X4-X7 are C; and X8-X10 are C or N, where one (1) of X8-X10 may be N.  Thus, one (1) pair, i.e. X6-X7, are given by CR1-CR1, where the groups R1 form a benzene ring. Thus, the compound of the reference meets condition two (2) of the claims, where X6 and X7 are joined to form Formula (III) of the claims, i.e.

    PNG
    media_image3.png
    328
    217
    media_image3.png
    Greyscale

The recited groups RA, RB, RC, and RE are given by R in the reference and are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 17, Stoessel et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is a light emitting layer. The reference discloses that the light emitting layer the compound as an emissive dopant ([0357]).

Regarding claim 20, Stoessel et al discloses an organic electroluminescent device, i.e. a consumer product comprising an organic light emitting device, comprising an anode and a cathode, and a light emitting layer, i.e. an organic layer, disposed between the anode and cathode ([0277]-[0278]). The organic layer comprises a compound with the formula Ir(L)n(L’)m, where n is an integer [1-3] and m is [0-4] (Abstract, [0026], [0029]-[0030], and [0277]). The substructure M(L)n is given as ([0032] – Formula (2)):

    PNG
    media_image7.png
    113
    157
    media_image7.png
    Greyscale
.
This substructure is exemplified as ([0073] – L-10):

    PNG
    media_image8.png
    259
    278
    media_image8.png
    Greyscale
,
1 is H and two (2) radicals R1 come together to form a ring system ([0037]). Paragraph [0040] discloses that ring system is an aromatic ring and is exemplified as benzene ([0044]). 
Thus, the reference discloses a compound comprising the recited first ligand LA, given by Formula (I), i.e.

    PNG
    media_image2.png
    664
    644
    media_image2.png
    Greyscale
,
where X1-X3 are C or N and one (1) of X1-X3 may be N; X4-X7 are C; and X8-X10 are C or N, where one (1) of X8-X10 may be N.  Thus, one (1) pair, i.e. X6-X7, are given by CR1-CR1, where the groups R1 form a benzene ring. Thus, the compound of the reference meets condition two (2) of the claims, where X6 and X7 are joined to form Formula (III) of the claims, i.e.

    PNG
    media_image3.png
    328
    217
    media_image3.png
    Greyscale

The recited groups RA, RB, RC, and RE are given by R in the reference and are H.
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2019/0241591) as applied to claims 1-12, 16-17, and 20 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Stoessel as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claims 18-19, Stoessel teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0068]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0044] Compound 2’), e.g.

    PNG
    media_image11.png
    277
    446
    media_image11.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]).The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Stoessel and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Stoessel with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 7-8, 10-11, 16, and 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 7, 12-13, and 17-20 of copending Application No. 17/124,532 (published as US PGPub 2021/0217970). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 7 of copending Application No. 17/124,532 recite an iridium compound comprising the ligand:

    PNG
    media_image12.png
    226
    229
    media_image12.png
    Greyscale

where X1-X10 are CR’ or N and where the maximum number of atoms that connect to each other within in ring is two (2). R’ are H or a substituent such as halogen, alkyl, etc. Two adjacent R’ groups are joined to form a fused 5-membered ring having the formula 

    PNG
    media_image13.png
    109
    120
    media_image13.png
    Greyscale
,
D is H and Y is O or S. Accordingly, claims 1 and 7 of the copending application recite a compound encompassed by instant claim 1.
	Furthermore, it is noted that:
	Claims 1 and 7 of the copending application recite subject matted encompassed by instant claims 2, 3, 4, 5, 7, 8.
	Claim 12 of the copending application recites subject matter encompassed by instant claim 10.
	Claim 13 of the copending application recites subject matter encompassed by instant claim 11.

	Claim 17 of the copending Application No. 17/124,532 recites an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited instant 16. The organic layer comprising an iridium compound comprising the ligand:

    PNG
    media_image12.png
    226
    229
    media_image12.png
    Greyscale

where X1-X10 are CR’ or N and where the maximum number of atoms that connect to each other within in ring is two (2). R’ are H or a substituent such as halogen, alkyl, etc. Two adjacent R’ groups are joined to form a fused 5-membered ring.


    PNG
    media_image13.png
    109
    120
    media_image13.png
    Greyscale
,
where RD is H and Y is O or S.
	Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 7 of the copending application in the device recited in claim 17 of the copending application and thereby obtain the claimed organic light emitting device recited instant claim 16 with a reasonable expectation of success.
	Furthermore, it is noted that:
	Claim 18 of the copending application recites subject matter identical to that recited in instant claim 18.
Claim 19 of the copending application recites subject matter identical to that recited in instant claim 19.

Claim 20 of copending Application No. 17/124,532 recites a consumer product comprising an organic light emitting device. The organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited instant 20. The organic layer comprising an iridium compound comprising the ligand:

    PNG
    media_image12.png
    226
    229
    media_image12.png
    Greyscale

where X1-X10 are CR’ or N and where the maximum number of atoms that connect to each other within in ring is two (2). R’ are H or a substituent such as halogen, alkyl, etc. Two adjacent R’ groups are joined to form a fused 5-membered ring.
	Claim 20 of the copending application does not recite that the 5-membered ring is given by Formula II as required by instant claim 20.  However, claim 7 of the copending application recites that the 5-membered ring is given by the formula:

    PNG
    media_image13.png
    109
    120
    media_image13.png
    Greyscale
,
where RD is H and Y is O or S.
	Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 7 of the copending application in the consumer product recited in claim 20 of the copending application and thereby obtain the claimed consumer product recited instant claim 20 with a reasonable expectation of success.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claim 15 would be allowable over the “closest” prior art Stoessel et al (US 2017/0170413, hereafter Stoessel ‘413), Stoessel et al (US 2016/0233443, hereafter Stoessel ‘443), Szigethy et al (US 2015/0236279), and Stoessel et al (US 2019/0241591, hereafter Stoessel ‘591) for the reasons set forth below.

Stoessel ‘413 discloses a compound having the formula M(L)n(L’)m, where M is Ir or Pt. The ligand L’ is given as:

    PNG
    media_image14.png
    351
    391
    media_image14.png
    Greyscale
.
The reference discloses the partial structure M(L) is given by:

    PNG
    media_image15.png
    132
    175
    media_image15.png
    Greyscale
,
where CyC and/or CyD comprise the fused structure given by Formula (3)

    PNG
    media_image16.png
    195
    264
    media_image16.png
    Greyscale

However, claims 14 and 15 do not recite a ligand comprising a structure given by Formula (3) of the reference. Accordingly, Stoessel ‘413 discloses a compound outside the scope of that recited in claims 14 and 15 and therefore the reference does not disclose or suggest the compound recited in instant claims 14 and 15.

	Stoessel ‘443 discloses a compound having the formula Ir(L)n(L’)m. The compound contain a substructure Ir(L)n, where Ir(L)n is given as:

    PNG
    media_image17.png
    366
    418
    media_image17.png
    Greyscale
.
The reference further requires that in the substructure two (2) adjacent R groups form a ring given by Formula (4), i.e.

    PNG
    media_image18.png
    192
    147
    media_image18.png
    Greyscale

and is exemplified as:

    PNG
    media_image19.png
    201
    228
    media_image19.png
    Greyscale
.
However, claims 14 and 15 do not recite a ligand comprising a structure given by Formula (3) of the reference. Accordingly, Stoessel ‘413 discloses a compound outside the scope of that recited in claims 14 and 15 and therefore the reference does not disclose or suggest the compound recited in instant claims 14 and 15.

Szigethy et al a compound with the formula M(LA)x(LB)y(LC)z, where the ligand LA is given as (Abstract and [0016]):

    PNG
    media_image1.png
    398
    423
    media_image1.png
    Greyscale
.
Claim 14 recites compounds with a linking group between two (2) bidentate ligands, e.g.

    PNG
    media_image20.png
    211
    303
    media_image20.png
    Greyscale

However, the reference does not disclose or suggest such linking groups between bidentate ligands. Furthermore, claim 15 recites ligand such as:

    PNG
    media_image21.png
    160
    159
    media_image21.png
    Greyscale

and the reference does not disclose or suggest such ligands.

Stoessel ‘591 discloses a compound with the formula Ir(L)n(L’)m, where n is an integer [1-3] and m is an integer [0-4] (Abstract, [0026], and [0029]-[0030]). Claims 14 and 15 recite compound where the coordinating metal is Pt. Accordingly, the reference does not disclose or suggest the compounds as recited in claims 14 and 15.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767